Citation Nr: 0004703	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for arthritis of 
multiple joints.

3.  Entitlement to service connection for hepatitis.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to an initial compensable disability 
evaluation for a scar on the right index finger.

6.  Entitlement to an initial compensable disability 
evaluation for a scar on the right ankle.

7.  Entitlement to an initial compensable evaluation for a 
scar on the forehead.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastrointestinal reflux.

9.  Entitlement to an initial compensable disability 
evaluation for bilateral flat feet.

10.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.

11.  Entitlement to a compensable evaluation pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought.  The veteran 
retired in August 1998 after more than 26 years of active 
service.


Initially, one issue developed for appellate review, 
entitlement to service connection for hypertension, was 
granted in a May 1999 hearing officer's decision.  In this 
regard, this benefit sought has been granted in full, and is 
no longer on appeal.  That same hearing officer's decision 
granted a 10 percent evaluation for gastrointestinal reflux.  
As this is not the highest evaluation available under the 
diagnostic criteria, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran's claims for service connection for a right ankle 
disorder and for arthritis for multiple joints, his claims 
for compensable evaluations for scars on the right index 
finger, right ankle, and forehead, as well as his claim for 
an initial compensable evaluation for hearing loss of the 
left ear, are discussed in the REMAND portion of this 
decision following the ORDER below.


FINDINGS OF FACT

1.  The veteran underwent surgery on his right ankle during 
service.

2.  The veteran was diagnosed with arthritis of multiple 
joints during service.

3.  The veteran was exposed to hepatitis during service.

4.  There is no competent medical evidence of record 
establishing that the veteran's exposure to hepatitis 
constitutes a disability, nor is there evidence of any 
manifestation of the exposure to hepatitis other than on 
laboratory examination of the blood.  

5.  The veteran has not presented evidence that he currently 
suffers from chronic hemorrhoids.  


6.  The veteran's service-connected gastrointestinal reflux 
is manifested by daily pain in his epigastrium with slight 
nausea, but is not manifested by dysphagia, pyrosis, or 
regurgitation, and the veteran's health has not been impaired 
by this disorder.

7.  The veteran's service-connected bilateral flat feet are 
manifested by pain with standing or running, but are not 
manifested by inward bowing of the tendo achilles or by 
objective evidence of marked deformity.  

8.  The veteran has been assigned a compensable (10 percent) 
disability evaluation for service-connected gastrointestinal 
reflux.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
ankle disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for arthritis 
of multiple joints is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hepatitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hemorrhoids.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The preponderance of the evidence is against an initial 
disability evaluation in excess of 10 percent for 
gastrointestinal reflux.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.114, Diagnostic 
Code 7346 (1999).

6.  An initial 10 percent evaluation, but no higher 
evaluation, is warranted for bilateral flat feet.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.71a, Diagnostic Code 5276 (1999).

7.  A 10 percent disability evaluation under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
disabilities is precluded by the terms of that regulation.  
38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a right ankle disorder, 
arthritis, exposure to hepatitis, and hemorrhoids, in 
service.  The veteran also contends that his service-
connected disabilities are more severely disabling than the 
current evaluations reflect.  The veteran further contends 
that he is entitled to a compensable evaluation under 
38 C.F.R. § 3.324 for his multiple noncompesnable service-
connected disabilities.  

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).



To establish a well-grounded claim for service connection, a 
veteran must demonstrate the incurrence or aggravation of a 
disease or injury in service, the existence of a current 
disability, and a nexus between the in-service injury or 
disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  With 
respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  Traut v. Brown, 6 Vet. App. 
498 (1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

A.  Right ankle disorder

A September 1989 entry into service medical records reflects 
that the veteran had complaints of right lateral ankle pain.  
He was diagnosed with a strain.  A July 1994 periodic 
examination report noted that the veteran had chronic right 
ankle pain, and was to be seen for a follow-up consultation 
as a result.  In July 1994, the veteran reported to a 
military clinician that he had had right ankle pain for the 
previous seven months.  Objectively, the veteran's right 
ankle was tender, but the anterior drawer test was negative.  
Lateral impingement was diagnosed.  A September 1994 entry 
again noted tenderness, and that the veteran was five weeks 
post ankle scope.  
The military physician commented on the record that it was 
too early to decide if 
surgery would be beneficial.   The veteran was noted to have 
had an operation on his right ankle at the time of his 
retirement examination in February 1998.  However, reports of 
such surgery are not affiliated with the service medical 
records.  

In May 1998, the veteran was provided a VA examination.  The 
veteran's relevant history was reviewed and noted by the 
examiner.  Objectively, there was full range of motion of 
both ankles, but there was tenderness over the lateral 
malleolus of the right ankle.  X-rays of the right ankle were 
normal.  The examiner stated that there was insufficient 
clinical evidence "at this time" to warrant a diagnosis of 
any acute or chronic disorder, or residuals thereof, 
associated with ankle pain.  The examiner did note a history 
of impingement syndrome, right ankle.  

In February 1999, the veteran was provided a hearing before 
an RO hearing officer.  The veteran testified that he injured 
his ankle in the mid-1990s during the winter.  He further 
related that he had surgery on his ankle during service, and 
that the surgeon who performed the procedure informed him 
that he would have pain later.  Finally, the veteran did 
acknowledge that he had full range of motion of the ankle.

In light of the above, the Board finds that the veteran has 
submitted a well-grounded claim for service connection for a 
right ankle disorder.  In this respect, the veteran clearly 
had a disorder noted during service, which ultimately led to 
some form of surgery, and he currently has tenderness in this 
ankle.  Thus, the veteran's claim is well-grounded, even 
though the VA examiner was unable to assign a diagnosis in 
the absence of records more specifically identifying the 
nature of the surgery.  Therefore, the claim is REMANDED for 
development consistent with the duty to assist.  38 U.S.C.A. 
§ 5107(a).  

B.  Arthritis of multiple joints

Service medical records dated November 1995, July 1996, and 
June 1997 reflect that the veteran was diagnosed with 
degenerative joint disease.  In a February 1998 

retirement examination report, it was noted that the veteran 
had degenerative arthritis of the knees, ankles and elbows.  

In May 1998, the veteran was provided a VA examination.  The 
veteran informed the examiner that he had been told that he 
had degenerative joint disease of the elbows and a history of 
bone chips in his right elbow.  Other history was related to 
the examiner, which was consistent with service medical 
records.  X-rays of the elbows, knees, ankles and feet showed 
that each set of joints was normal.  The examiner stated that 
there was insufficient evidence to show that the veteran had 
any joint abnormality.  The examiner stated that there was 
insufficient clinical evidence "at this time" to warrant a 
diagnosis of any acute or chronic disorder, or residuals 
thereof, associated with elbow pain, knee pain, or ankle 
pain.  

The veteran testified before an RO hearing officer in 
February 1999.  The veteran testified that arthritis was 
diagnosed during service, and that more recently pain had 
increased.

In light of the above in-service diagnosis of arthritis, the 
Board finds that the veteran's claim for service connection 
for arthritis of multiple joints is well grounded.  However, 
as there was not a clear diagnosis of arthritis at the time 
of his May 1998 VA examination, the Board also finds that 
further development is required before an informed decision 
can be made on this claim.

C.  Hepatitis

A September 1996 service medical record entry reflected that 
the veteran had a history of exposure to hepatitis B, and had 
a mild elevation of a liver function test.  A February 1998 
blood work-up noted that the veteran was positive for 
exposure to the hepatitis B.  The veteran denied having a 
history of hepatitis in his February 1998 retirement 
examination report.



In May 1998, the veteran was provided a VA examination.  The 
veteran related the above history to the examiner, who noted 
that the veteran had no known episodes of hepatitis or 
jaundice.  There were no known or appreciable residuals from 
hepatitis.  The only diagnosis was a history of exposure to 
hepatitis B.
As noted above, the VA may only pay compensation for a 
"disability."  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 
3.303; cf. 38 U.S.C.A. § 1153 (showing of aggravation 
requires an increase in disability).  The Court has indicated 
it will rely on the definition of disability contained in 38 
U.S.C.A. § 1701(1), which states: "The term 'disability' 
means a disease, injury, or other physical or mental defect."  
See Allen v. Brown, 7 Vet. App. 439, 444 (1995).  However, 
the Court has limited this definition of disability "to refer 
to impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet. App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").

In the veteran's case, although there is clinical evidence of 
exposure to hepatitis B during active military service, there 
is no evidence that this condition has resulted in any 
impairment in the veteran's earning capacity, or ever led to 
a diagnosis of hepatitis as a disease entity.  Accordingly, 
the Board concludes that the veteran has failed to submit a 
medical diagnosis of a current disability required to well-
ground his claim.  See Epps, 126 F.3d at 1468; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, in the absence of competent supporting medical 
evidence of a medically-diagnosed disability, the veteran's 
claim of entitlement to service connection for exposure to 
hepatitis is not well grounded, and must be denied.

D.  Hemorrhoids

A December 1979 entry into service medical records reflects 
the veteran then had complaints of hemorrhoids.  At the time 
of his February 1998 retirement examination, the veteran 
denied piles or rectal disease, and the examiner who 
actually inspected him found the veteran's anus and rectum 
normal.  In May 1998, the veteran was given a VA examination.  
However, the examiner stated that the veteran deferred a 
rectal examination as he received a retirement examination in 
February 1998.

The veteran was provided a hearing before an RO hearing 
officer in February 1999.  The veteran informed the hearing 
officer that he had intermittent hemorrhoids.  The veteran 
further testified that while he was provided a rectal 
examination in conjunction with his retirement examination, 
the examiner who performed the VA examination did not examine 
or inquire about hemorrhoids.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran has not submitted evidence of a 
current medical diagnosis of chronic hemorrhoids, the Board 
must find that this claim is not plausible.  Towards this 
end, the veteran testified that he was examined at the time 
of his retirement; as noted above, the veteran denied 
hemorrhoids at that time, and the examining physician did not 
note any abnormality pertaining to the rectum.  While the 
veteran has disputed the assertion made by the VA examiner 
that the veteran declined an examination, such is not 
relevant in this claim, as he has not yet submitted evidence 
that would reflect the presence of a current disability.  

The veteran was informed, including by a December 1998 
statement of the case, that medical evidence of a diagnosis 
of hemorrhoids was required, but the veteran has not 
submitted or identified additional medical evidence which 
might service to well-ground his claim.  In light of the 
above, the Board must find that the veteran's claim is not 
well grounded, and must deny this claim on this basis.

II.  Increased Evaluations

The veteran's claims for higher initial evaluations for his 
service-connected disabilities are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Likewise, the Board can 
reasonably find that a challenge to an initial evaluation is 
well grounded.  The Board is also satisfied that all relevant 
facts have been properly developed, and that the VA has 
fulfilled its duty to assist the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court, citing the VA's 
position, held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  This is a somewhat 
different view than that found in previously, in which the 
Court held that the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that case, however, an increased rating was at issue.  As 
the veteran's claims for higher evaluations challenge the 
propriety of the initial evaluations assigned, the Board has 
considered the potential applicability of staged ratings.  
However, a review of the evidence does not reflect that the 
veteran's level of impairment attributable to any single 
disability has changed during the course of his claim, a 
staged rating does not appear to be warranted for any of his 
service-connected disabilities.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).
A.  Gastrointestinal reflux

The veteran's service medical records contain numerous 
references to gastrointestinal difficulties.  The veteran 
informed the physician who performed the February 1998 
retirement examination that he used Pepcid AC for treatment.  

In May 1998, the veteran was provided a VA examination.  The 
veteran informed the examiner that he used Pepcid or Tagamet 
as needed, usually once per day, although he had recently ran 
out of medication.  As to current symptoms, the veteran 
related that he had daily pain in his epigastrium with slight 
nausea.  The veteran denied vomiting of blood or emesis or 
any material, blood on the rectum or chronic diarrhea.  The 
veteran did report that he would awaken at night due to pain 
from indigestion.  Objectively, the veteran was 5 feet, 9 1/2 
inches tall, and weighed 232 pounds, which was the maximum 
over the previous year.  He was also described as well 
nourished and developed, and in no acute distress.  His 
abdomen was flat, and bowel sounds were present in all four 
quadrants.  There were no palpable masses, and his abdomen 
was non-tender.

In February 1999, the veteran was provided a hearing before 
an RO hearing officer.  He informed the hearing officer that 
he used Zantac and Pepcid AC for his gastrointestinal 
problems.  The veteran also related that he had to avoid 
heavily seasoned foods, and that he had an increase in 
belching.  

The veteran's gastrointestinal reflux disease has been rated 
by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
which evaluates hiatal hernias.  Rating by analogy is 
permitted under 38 C.F.R. § 4.20.  Diagnostic Code 7346 
provides that the current 10 percent evaluation is warranted 
with the presence of two or more of the symptoms for the 30 
percent evaluation, but with less severity.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, 
warrants a 30 percent evaluation.  The highest schedular 
evaluation, 60 percent, is warranted with symptoms of pain, 
vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).

In light of the above, the Board must find that the 
preponderance of the evidence is against an initial 
evaluation in excess of the currently assigned 10 percent 
evaluation.  In this regard, the veteran has been 
characterized as well nourished, and there has been no 
evidence submitted that would establish that he has 
dysphagia, pyrosis or regurgitation.  Indeed, the examiner 
who conducted the May 1998 VA examination stated that the 
veteran denied vomiting of blood or emesis of any material.  
There is no evidence that the veteran has sought treatment 
for substernal or arm or shoulder pain which has been 
medically attributed to his service-connected GI disability.  

Accordingly, the Board must find that the preponderance of 
the evidence is against an initial disability evaluation in 
excess of 10 percent.

B.  Bilateral flat feet

The Board would note that the veteran was still on active 
duty at the time of his May 1998 VA examination.  The veteran 
informed the examiner that he had developed pes planus (flat 
feet) during his active service.  The veteran further 
explained that his feet would hurt if he ran more than a 
mile, but walking would not hurt his feet, but there was pain 
with standing for more than 15 minutes.  He also related that 
while he used inserts in the past, he would more recently 
changed his boot size for relief.  Objectively, posture and 
gait were normal, and range of motion of the ankles was also 
normal.  His feet were characterized as flat, however.  X-
rays were normal.

The veteran informed an RO hearing officer in February 1999 
that he would use arch supports intermittently, but that they 
were less than effective.  The veteran also 
testified that he had essentially constant numbness or 
burning in his feet, and that his feet were painful with 
manipulation.  The veteran also testified that he had 
callosities.

Acquired flatfoot is evaluated under Diagnostic Code 5276.  
That code provides that a noncompensable evaluation is 
warranted when manifestations are mild, as when symptoms are 
relieved by built-up shoe or arch support.  Moderate 
manifestations, as demonstrated by weight-bearing line over 
or medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral, warrant a 10 percent evaluation.  A 20 percent 
rating is warranted for more severe symptomatology, including 
severe unilateral pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 30 percent rating is 
warranted for severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In light of the above, the Board finds that evidence supports 
a 10 percent evaluation, as the veteran has consistently 
complained of foot pain which is unrelieved by use of arch 
supports.  However, the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for the 
veteran's bilateral flatfeet.  There is no evidence that the 
veteran's symptomatology of flat feet has varied during the 
initial evaluation period, so as to warrant a "staged" 
evaluation.  Fenderson, supra.

In this regard, the Board would note that the examiner who 
conducted the May 1998 VA examination did not find inward 
bowing of the tendo achilles, nor was there evidence of 
marked deformity.  In particular, the veteran's feet were 
normal on radiologic examination.  His gait, posture, stance, 
heel-to-toe walking, tandem walk, and deep knee bend were 
normal.  The veteran himself stated he was able to run up to 
mile.  Although the veteran testified that his feet were 
painful essentially at all times, including on manipulation, 
he did not testify that pain was accentuated on manipulation.  
Although the veteran testified that he had swelling, no 
swelling was noted on objective examination.  The Board finds 
that the veteran's normal radiologic examination, normal 
gait, stance, and posture, and the ability to run as much as 
a mile are not consistent with a severe degree of flatfoot 
symptomatology in either foot.  A rating in excess of 10 
percent is not warranted.  

Conclusion

Finally, the Board finds that none of the veteran's service 
connected disabilities present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In the absence of such 
factors such as marked interference with employment (that is, 
beyond that contemplated in the rating criteria) or frequent 
hospitalizations during the course of this claim, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Compensable evaluation for multiple noncompensable 
service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree, the 
rating agency is authorized to apply a 10 percent rating, but 
not in combination with any other rating.  38 C.F.R. § 3.324 
(1999).

As noted in the introduction, a May 1999 hearing officer's 
decision granted a 10 percent evaluation for gastrointestinal 
reflux disease.  The Board also notes that the decision 
herein also grants a 10 percent evaluation for moderate 
bilateral flatfoot.  As the veteran has been assigned 
compensable evaluations for service-connected disability, the 
Board must find that a claim for a compensable evaluation for 
multiple noncompensable service-connected disabilities is 
precluded by the terms of the regulation, and that the claim 
must be dismissed.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law."  See Shields v. Brown, 8 
Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)].


ORDER

The veteran's claim for service connection for a right ankle 
disorder is well grounded, and, to that extent only, the 
appeal is granted.

The veteran's claim for service connection for arthritis of 
multiple joints is well grounded, and, to that extent only, 
the appeal is granted.

The veteran's claim for service connection for hepatitis is 
not well grounded.

The veteran's claim for service connection for hemorrhoids is 
not well grounded.

The claim for an initial disability evaluation in excess of 
10 percent for gastrointestinal reflex is denied.

A 10 percent initial disability evaluation for bilateral 
flatfeet is granted, subject to laws and regulations 
governing effective dates of monetary awards.  

The claim for a 10 percent disability evaluation based on 
multiple noncompensable service-connected disorders is 
denied.



REMAND

As noted above, the veteran's claims for service connection 
for a right ankle disorder and for arthritis of multiple 
joints are well grounded, thus triggering the duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991). 

The Board would note that while the veteran was diagnosed 
with arthritis during service, and indeed was placed on 
profile as a result, the May 1998 VA examination did not show 
that he had this disorder.  In order to resolve what may 
appear to be conflicting diagnoses, the Board believes that 
further information is required before an informed decision 
can be made on this issue.  

The veteran underwent surgery on his right ankle during 
service; the veteran testified that he injured his ankle at 
Fort Knox, Kentucky.  Complete treatment records pertaining 
to that surgery are not in the claims file or incorporated in 
service medical records.  Subsequent to his February 1999 RO 
hearing, the RO contacted the Ireland Army Hospital at Fort 
Knox to obtain all treatment records from that facility.  
That facility responded in February 1999, informing the RO 
that the veteran's records were checked out.  The facility 
informed the RO that the veteran might have records or have 
knowledge of their whereabouts.  Thereafter, some records 
from the Ireland Army Hospital were obtained, but these did 
not pertain to the in-service surgery.  The RO should again 
attempt to obtain the records from Ireland Army Hospital.  If 
the records are still checked out, the RO should ask whether 
the records were checked out to the veteran or to someone 
else.  If the records were not checked out by the veteran, 
the RO should ask the facility to assist in obtaining the 
records by mailing a notice to the 
individual/department/facility to which the records were 
released.  If no records are available, the facility should 
be asked to obtain administrative records reflecting the type 
of right foot surgery performed.  The Board notes there is no 
question that the veteran did have surgery on his right 
ankle; the only issue in dispute is whether he currently has 
any residual(s) of that surgery.

The Board notes that the veteran testified, at his February 
1999 personal hearing, that the residuals of scars of the 
right index finger, right ankle, and forehead, had increased 
in severity.  Moreover, the veteran testified that each scar 
was tender and painful, at least at times.  The Board also 
notes that the veteran testified that, although he had full 
range of motion of his right index finder, there was loss of 
dexterity and speed of that motion.  Further examination of 
the scars, so that the evaluation can be reported in terms of 
the applicable rating criteria, is required.  

Finally, the RO's evaluation of the veteran's hearing loss 
was based solely on the results of an audiogram performed in 
conjunction with his retirement examination.  The audiogram 
portion was apparently performed in April 1998, and showed 
hearing loss for VA compensation purposes in the left ear 
only.  38 C.F.R. § 3.385.  However, no mention of a 
controlled speech discrimination test (Maryland CNC) is 
contained in this particular audiogram report.  As the 
results of a speech discrimination test are required to 
effectively evaluate hearing loss, the Board finds that a VA 
audiological test is required before an informed decision can 
be made in evaluating the veteran's hearing loss.

In light of the above, these issues are REMANDED to the RO 
for the following action:

1.  The RO should again attempt to obtain 
the clinical records of the veteran's 
right foot surgery at Ireland Air Force 
Base, or alternative records of that 
surgery if the clinical records are still 
unavailable.  

2.  The RO is requested to provide the 
veteran with a comprehensive VA 
examination to determine whether he 
currently has of arthritis of multiple 
joints.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted, but must include X-rays of the 
joints affected.  The 
examiner is also asked to reconcile the 
evidence reflecting assignment of a 
diagnoses of arthritis during service but 
not assigning that diagnosis at a VA 
examination performed shortly before the 
veteran's retirement.  The complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), the claims file 
must be made available to the examiner 
for review.

3.  The RO is requested to provide the 
veteran with an appropriate VA 
examination to determine the full nature 
and extent of any right ankle disability.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
all clinical findings should be reported 
in detail.  In particular, the examiner 
is asked to comment on the presence or 
absence of any current disability 
attributable to the surgery performed on 
the right ankle during service.  The 
examiner is also asked to perform range 
of motion studies of the right ankle, and 
to comment on the presence or absence of 
objective evidence of pain on 
manipulation and use, as well as other 
evidence of pain on use.  All examination 
findings and a complete rationale for 
each opinion expressed should be set 
forth.  The claims file must be made 
available to the examiner for review.  

4.  The RO is requested to provide the 
veteran with a VA audiological 
examination that comports with the 
criteria used to evaluate hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed 
necessary by the examiner should be 
accomplished.  All examination findings 
and a complete rationale for each opinion 
expressed should be set forth, and must 
include sufficient results to effectively 
evaluate a hearing loss disability.  The 
claims file must be made available to the 
examiner for review.  

5.  The RO is requested to provide the 
veteran with  examination of the service-
connected scars, and the results and 
findings on examination should be 
expressed in terms of the applicable 
rating criteria.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  In particular, the 
examiner should specify, as to each scar, 
whether the scar is tender, painful, 
limits motions, or the like.  The 
examiner should described the veteran's 
subjective complaints of pain, 
incoordination, weakened movement, or the 
like, and should state whether there is 
objective evidence supporting the 
subjective complaints.  All examination 
findings and a complete rationale for 
each opinion expressed should be set 
forth, and must include sufficient 
reasons and bases.  

6.  Thereafter, the RO is requested to 
readjudicate the veteran's claims for 
service connection and for a higher 
initial evaluations on the merits.  If 
any benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 


